Citation Nr: 1041127	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death benefits.  


REPRESENTATION

Appellant represented by:	Carmelita R. Bumatay


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's sister



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had service as a Philippine Scout from July 1946 to 
March 1949.  The appellant seeks benefits as his surviving 
daughter.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 RO decision that, in pertinent part, 
determined that the appellant had no legal entitlement to VA 
death benefits.  In April 2010, the appellant testified at a 
Travel Board hearing at the RO.  


FINDING OF FACT

The appellant was born in 1950 and did not become permanently 
incapable of self-support before reaching the age of 18 years.  


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  38 U.S.C.A. 
§§ 101(2), 101(24), 107, 1521, 1542 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.7, 3.40, 3.57, 3.203 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the appellant 
in proceeding with the adjudication of his claim.  

Analysis

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving child of a Veteran under certain 
circumstances.  

VA shall pay pension for non-service-connected disability or 
death to the surviving child of each veteran of a period of war 
who met the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service- connected disability.  38 U.S.C.A. § 1542.  

For VA purposes, a "child of the veteran" is defined as an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's household at 
the time of the veteran's death, or an illegitimate child; and 
(i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) who, after reaching the age of 18 years 
and until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of instruction 
at an approved educational institution.  38 C.F.R. § 3.57(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine Commonwealth 
Army (and thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  See 38 
C.F.R. § 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA non-
service-connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

The appellant essentially claims that the Veteran had service 
with the Philippine Scouts, and that, therefore, she is entitled 
to VA benefits.  The appellant contends that she is entitled to 
such benefits as a surviving child (i.e., helpless child) of the 
Veteran.  The appellant specifically alleges that she was the 
oldest of five siblings and that she took care of her brothers 
and her sister, as well as her parents.  She also contends that 
she should be entitled to any benefits that her father was 
entitled to receive from VA.  

The Veteran had service as a Philippine Scout from July 1946 to 
March 1949.  

The appellant's birth certificate indicates that she was born in 
January 1950.  

The Veteran died in December 1996.  The death certificate lists 
the immediate cause of death as shock; an antecedent cause of 
death as a hemorrhage; and the underlying cause of death as an 
incised wound.  

A December 1996 autopsy report from the Republic of the 
Philippines Health Department indicated that the Veteran's cause 
of death was shock due to an internal hemorrhage due to an 
incised wound.  

The appellant filed an Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a Surviving 
Child in March 2008.  

The Board notes that the Appellant was born in January 1950 and 
that he she presently 60 years old.  The Board observes that 
there is no evidence of record which indicates that the appellant 
became permanently incapable of self-support prior to becoming 18 
years of age.  The Board observes, therefore, that the appellant 
is not entitled to VA death benefits.  See 38 C.F.R. § 3.57(a).  

The Board understands the appellant's allegations that she took 
care of her siblings, as well as her parents, and that she should 
be considered as a helpless child on that basis.  The Board 
observes, however, that the issue is whether the appellant became 
permanently incapable of self-support prior to becoming 18 years 
of age, and there is simply no evidence of record supporting any 
such finding.  

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter, and the 
Board does not doubt the sincerity of the appellant's 
contentions.  That being said, this is a case where the law is 
dispositive.  As the appellant has presented no basis for 
qualifying as a surviving child of the Veteran for VA purposes, 
legal entitlement for VA death benefits is precluded.  Therefore, 
the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Legal entitlement to VA death benefits is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


